I respectfully dissent. I believe that appellant's assignment of error has merit for the reason that the facts of the case resemble those of State v. Bobo (1988), 37 Ohio St.3d 171,524 N.E.2d 489. In the instant case the stop and search took place at nighttime in an area known for the prevalence of drug activity and weapons. The officers who executed the warrant, although armed, were away from their cars, with their backs to the appellee, and focused entirely on entering the house. Further, the officer who made the stop was an experienced narcotics detective. The officer testified that upon arrival at the scene he saw the appellee in a parked car near the house and as the SWAT unit passed the car and headed toward the house, he saw the appellee "lean over underneath the front seat of his car where he was sitting, the driver's seat, and like he was placing something underneath the seat."
My review of these facts leads me to conclude that the investigative stop was reasonable and the subsequent search proper. I would reverse the trial court's ruling on appellee's motion to suppress. *Page 41